DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments to claim 13, in the response filed August 31, 2021, have been entered.
Claims 1-20 are currently pending in the above identified application.
Claims 1-12 have been withdrawn as being directed towards the non-elected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 13-14, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2011/0275265 to Smith in view of US Pub. No. 2018/0070446 to Takahashi and Preparation of Ag Stellar Dendrites to Ng.
Regarding claims 13-14, 16-17, and 19-20, Smith teaches an elastic multiple component fiber comprising a first region comprising a polyurethaneurea composition (spinnable polymer, claim 16) and a second region (Smith, abstract).  Smith teaches the fiber including additives (Id., para 0034), such as electrically conductive additives (conductive material) which impart electrical conductivity (Id., para 0058-0059), reading on the fiber being a conductive elastic fiber.  Smith teaches a specific embodiment of a conductive Spandex® (polyurethaneurea) fiber example comprising conductive carbon black (conductive material) dissolved with conventional spandex polymer in a 40/60 blend to form a core (Id., para 0082), which equates to a weight ratio of conventional spandex (spinnable polymer) to conductive additive (conductive material) of 6:4, which is within the claimed range.  Smith teaches this specific embodiment of a conductive Spandex® example comprising conductive carbon black (conductive material) dissolve with conventional spandex polymer in a 40/60 blend to form a core section with a conventional spandex sheath (elastic polymer) in a 1:1 ratio of the sheath to core (Id., para 0082), reading on the fiber further comprising an elastic polymer (claim 19), the conventional spandex sheath, and having a core-shell structure that consists of a core portion comprising the spinnable polymer, specifically the spandex, and the conductive material, specifically the carbon black, and a shell portion that comprises the elastic polymer, the conventional spandex without the additive (claim 20).  
 Smith does not teach the conductive material being dendritic or snowflake-like.

It would have been obvious to one of ordinary skill in the art before the effective filing date to form the fiber of Smith, wherein the electrically conductive additive is the dendrite conductive filler, specifically a silver snowflake shape dendritic shape, as taught by Takahashi and Ng, motivated by the desire of using conventionally known electrically conductive filler and by the desire to improve the probability of conductive material contacting when stretched and thereby suppressing the resistance value in a stretched state.
Regarding claim 17, prior art combination teaches the fiber is taught as being core-sheath and is not taught as being hollow (Smith, all, especially para 0082), reads on the elastic and conductive fiber being a solid conductive fiber.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Takahashi and Ng, as applied to claims 13-14, 16-17, and 19-20 above, further in view of Preparation and Characterization of Dendritic Silver Nanoparticles to Jiang.
Regarding claim 15, the prior art combination is silent with regards to an aspect ratio of the conductive additive (conductive material) being between 5 and 15. 
However, Jiang teaches dendritic silver nanoparticles having a length of 0.5-1 micron and width of 100-200 nm (Jiang, abstract), equating to an aspect ratio of 2.5 to 10.  Jiang teaches silver exhibits the highest electrical and thermal conductivities among all metal (Id., p. 1681).  Jiang teaches that the dendritic structure has a large surface area and excellent connectivity (Id.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the fiber of the prior art combination, wherein the dendrite conductive particle has a length and width as taught by Jiang, motivated by the desire of using conventionally known metal dendritic conductive particles, including made of silver, predictably suitable for exhibiting high conductivities and having a large surface area for connectivity.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Takahashi and Ng, as applied to claims 13-14, 16-17, and 19-20 above, further in view of US Pub. No. 2006/0135021 to Calhoun.
Regarding claim 18, the prior art combination does not explicitly teach the fiber being a hollow fiber.
However, Calhoun teaches a multicomponent fiber including elastic polymer having a first cross-sectional outer sheath, a second cross-sectional inner sheath element and a third cross sectional element, such as a hollow element (Calhoun, abstract).  Calhoun teaches the thermoplastic polymeric 
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the conductive fiber of the prior art combination, wherein the fiber comprising a hollow space as taught by Calhoun, motivated by the desire of forming conventionally known multicomponent fibers comprising elastic polymers, such as polyurethane, and by the desire to reduce cost as taught by Calhoun, thereby forming a hollow conductive fiber.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Ng is relied upon for addressed the deficiencies of the prior art combination based upon the newly amended claim limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Implantation and Growth of Dendritic Gold Nanostructures on Graphene Derivatives: Electrical Property Tailoring and Raman Enhancement to Jasuja teaches gold dendritic nanostructure having a snowflake shape.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556.  The examiner can normally be reached on 7 AM- 5:30 PM EST M-H.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER A GILLETT/               Examiner, Art Unit 1789